Case: 12-3200    Document: 11     Page: 1   Filed: 11/08/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ QCourt of §ppeaI~
       for tbe jfeberaI QCircuit

                   RICKY WILLIAMS,
                       Petitioner,

                            v.
        UNITED STATES POSTAL SERVICE,
                  Respondent.


                        2012-3200


   Petition for review of the Merit Systems Protection
Board in case no. AT0752100284-B-1.


                      ON MOTION


                        ORDER

    The United States Postal Service moves for an exten-
sion of time, until November 26, 2012, to file its response
brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-3200     Document: 11   Page: 2   Filed: 11/08/2012




RICKY WILLIAMS V. USPS                                  2


      The motion is granted.

                                  FOR THE COURT


                                   /s/ Jan Horbaly
                                  Jan Horbaly
                                  Clerk
s21